Citation Nr: 0718904	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's service connection claims for residuals 
of a stroke, poor circulation, blindness of the left eye, a 
heart disability to include angina, and a lung disorder.

2.  Entitlement to service connection for the residuals of a 
right leg and ankle injury.  

3.  Entitlement to service connection for residuals of a 
chest injury.  

4.  Entitlement to service connection for residuals of a jaw 
injury.  

5.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

6.  Entitlement to a compensable evaluation for plantar 
fasciitis of the right foot.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and C.A.R., a friend


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1965, 
and from August 1966 to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and September 2003 
rating decisions of the Atlanta, Georgia Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
issues listed on the front page of this remand order.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.  During the pendency of this appeal, the 
veteran has relocated, and his appeal is now under the 
jurisdiction of the Louisville, Kentucky RO.  

These issues were initially presented to the Board in 
December 2005, at which time they were remanded to afford the 
veteran a hearing before a Veterans Law Judge.  In September 
2005, the veteran testified via videoconference before the 
undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As an initial matter, the Board notes that at his September 
2005 hearing, the veteran indicated the existence of 
additional relevant records which have not yet been obtained.  
First, he stated that he is in receipt of Social Security 
disability benefits, initially granted in approximately 1997, 
due to his various medical problems.  The United States Court 
of Appeals for Veterans Claims (Court) has held that VA has a 
duty to acquire both the Social Security Administration 
decision and the supporting medical records pertinent to such 
a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These 
records should thus be obtained on remand.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran also stated that since his recent relocation to 
Kentucky from Georgia, he has received medical care from the 
Huntington, West Virginia VA Medical Center, and the 
Prestonsburg, Kentucky VA Outpatient Treatment Center.  
Review of the claims file indicates such records have not yet 
been obtained by VA.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2006).  This duty includes obtaining pertinent VA 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(b) (West 2002 & Supp. 2006).  

Next, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed, modifying VA's 
obligations to veterans in the development and adjudication 
of claims.  Pursuant to the VCAA, VA has a duty to notify the 
veteran and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2006).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  Also during the pendency of this appeal, the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to afford the 
veteran proper notice of the evidence needed to establish the 
degree of disability and the effective date of any possible 
award of benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Review of the file indicates the veteran 
has only been afforded proper duty to assist and inform 
notice for his initial rating claim for PTSD; proper notice 
has not been afforded him for the remainder of the issues on 
appeal.  Hence, remand of these issues for proper VCAA notice 
is required.  

Additionally, the veteran seeks to reopen his previously 
denied service connection claims for residuals of a stroke, 
poor circulation, blindness of the left eye, a heart 
disability to include angina, and a lung disorder.  In order 
to successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  In Kent v. Nicholson [20 Vet. App. 1 (2006)], the 
Court held that VA's duties to assist and inform the veteran 
require it to provide specialized notice which includes an 
explanation of the meaning of both "new" and "material" 
evidence, and describes the particular type of evidence 
necessary to substantiate any service connection elements 
found to be insufficiently shown at the time of the prior 
final VA denial.  Id.  Such specific notice has yet to be 
provided the veteran in the present case.  

Next, the veteran has filed service connection claims for 
residuals of injuries to his chest, jaw, and right leg and 
ankle, all claimed as secondary to injuries sustained in 
combat in Vietnam.  He states these injuries were incurred 
when the armored vehicle in which he was riding was struck by 
enemy fire, and he was thrown several feet from the vehicle, 
injuring several parts of his body, including the chest, jaw, 
and right leg and ankle.  The veteran's service records 
confirm his participation in combat in Vietnam, and his 
receipt of the Purple Heart Medal.  For combat veterans, 
38 U.S.C.A. § 1154(b) relaxes evidentiary standards so that 
"satisfactory lay or other evidence" can be used by such 
veterans to establish incurrence or aggravation of a 
disability in service.  As such, the incurrence of such 
injuries in service is presumed.  However, the veteran has 
not been afforded VA medical examination to determine what, 
if any, current disabilities are present as a result of the 
veteran's in-service injuries.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).  

Finally, regarding the veteran's increased initial rating 
claim for his PTSD, the Board notes the veteran has not been 
afforded a VA psychiatric examination for rating purposes.  
The RO's assignment of an initial rating in September 2003 
was based entirely on review of outpatient psychiatric 
treatment records from the Columbus VA Medical Center.  While 
these records are useful in assessing the veteran's service-
connected disability, they do not offer a full and complete 
picture of his degree of impairment secondary to PTSD.  Where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the issue of an increased initial rating 
for PTSD must be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must: 

(1) inform the claimant about the 
information and evidence not of 
record that is necessary to 
substantiate the claim; 
(2) inform the claimant about the 
information and evidence that VA 
will seek to provide; 
(3) inform the claimant about the 
information and evidence the 
claimant is expected to provide; 
(4) request that the claimant 
provide any evidence in the 
claimant's possession that pertains 
to the claim; and,
(5) inform the claimant of the 
evidence need to establish the 
degree of disability and the 
effective date of an award.  

Regarding the veteran's application to 
reopen his previously-denied service 
connection claims, he must also be 
provided an explanation of the meaning of 
both "new" and "material" evidence, and 
a description of the particular type of 
evidence necessary to substantiate any 
service connection elements found to be 
insufficiently shown at the time of the 
prior final VA denial.  

2.  The AMC should contact the Social 
Security Administration and request copies 
of the decision awarding the veteran 
Social Security disability benefits, as 
well as all medical records used by that 
agency in making that determination.  Any 
such records received should be associated 
with the veteran's claims file.  If any 
such records are unavailable, a statement 
to that effect should be made of record.  

3.  The AMC should obtain all outstanding 
VA medical treatment records, to include 
those from the Huntington, West Virginia, 
VA Medical Center, and the Prestonsburg, 
Kentucky, VA Outpatient Treatment Center.  
Any such records received should be 
associated with the veteran's claims file.  
If any such records are unavailable, a 
statement to that effect should be made of 
record.  

4.  The AMC should schedule the veteran 
for a VA medical examination to determine 
the presence and etiology of any current 
disabilities of the chest, jaw, and right 
leg and ankle.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  Any tests or 
studies deemed necessary by the examiner 
should be conducted.  If the AMC 
determines examinations by more than one 
examiner are required in order to comply 
with this remand order, such should be 
accomplished.  The report of examination 
should contain a detailed account of all 
manifestations of injuries to the chest, 
jaw, and right leg and ankle found to be 
present.  For any current disabilities of 
the chest, jaw, or right leg and ankle, 
the examiner should address the following 
question: 
Is it at least as likely as not any 
current disability of the chest, jaw, or 
right leg and ankle was incurred during 
active military service, to include as the 
result of a combat injury?  The veteran 
has reported being thrown from a military 
vehicle as a result of enemy fire, and he 
is a confirmed Purple Heart Medal 
recipient.  
If the examiner finds evidence of any 
post-service causes of the veteran's 
current disabilities, such causes should 
be noted for the record.  The medical 
basis for all opinions expressed should 
also be given.  

5.  The AMC should schedule the veteran 
for a VA psychiatric examination to 
determine the extent and severity of his 
service-connected PTSD.  The claims folder 
and a copy of this remand must be made 
available to the psychiatrist for review 
in conjunction with the examination.  The 
report of examination should contain a 
detailed account of all manifestations of 
PTSD found to be present.  In conducting 
this evaluation, the examiner should 
comment on the extent to which the 
veteran's PTSD affects his occupational 
and social functioning.  A multi-axial 
assessment should be conducted, with a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (GAF score) and an explanation 
of the numeric code assigned.  The 
examiner should also comment on the 
presence or absence of any occupational 
and social impairment due to PTSD.  Any 
other impairment resulting from the 
veteran's PTSD should also be noted.  The 
medical basis for all opinions expressed 
should also be given.  

6.  The AMC should then review the claims 
file and determine if any additional 
development is required based on the 
additional evidence added to the record; 
if so, such development should be 
accomplished at that time.  Thereafter, 
the AMC should readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case as to any issue remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board offers no opinion 
at this time regarding the ultimate outcome of this appeal.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



